                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHARLES BLACKBURN,                              Case No. 19-cv-00501-JST
                                                      Plaintiff,
                                   8
                                                                                        REFERRAL FOR PURPOSE OF
                                                v.                                      DETERMINING RELATIONSHIP
                                   9

                                  10    RICHARD A. MESERVE, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Richard Seeborg for consideration of whether the case is related to In Re PG&E

                                  15   Corporation Securities Litigation, Case No. 18-cv-03509-RS.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 8, 2019
                                                                                     ______________________________________
                                  18
                                                                                                   JON S. TIGAR
                                  19                                                         United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
